Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
The present application, filed on (11/21/2018), is being examined under the first inventor to file provisions of the AIA .   Out of claims (1-20), Applicant elected claims 1-7, 10-14 and 16-20 for examination. Claims 8-9 and 15 were withdrawn. Claims 1-7, 10-14 and 16-20 were examined in a Non-Final mailed on 11/12/2020. A Final office action in response to Applicants submission on 02/12/2021 was mailed on 04/05/2021. A request for continued examination under 37 CFR 1.114, was filed in this application after final rejection on 6/3/2021. In response a second Non-Final was mailed on 8/12/2021. This office action in response to Applicant’s submission of 11/12/2021 includes an Examiners Amendment and a Notice of Allowance.
The submission of 11/12/2021 is further amended as below:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




a plurality of substrate support elements, each having a ring shape with a central opening to support a single substrate, wherein the plurality of substrate support elements are coupled to one or more support arms that are coupled to a support base configured to support a plurality of substrates in a vertically spaced apart relation along a central axis passing through the plurality of substrate support elements; and
a plurality of substrate lift elements interfacing with the plurality of substrate support elements and configured to simultaneously selectively raise or lower substrates off of or onto respective substrate support elements, wherein the plurality of substrate lift elements are coupled to one or more lift arms that are coupled to a lift base, wherein the lift base includes one or more guide pins that interface with the support base to selectively align the lift base with the support base, wherein each of the plurality of substrate lift elements include a body and a pair of fingers having lift surfaces extending from the body.

2.	(Previously Presented)	The substrate support of claim 1, wherein the body has an arcuate shape, and wherein each of the plurality of substrate support elements include slots to accommodate the pair of fingers. 

3.	(Original)	The substrate support of claim 1, wherein the plurality of substrate lift elements are movable with respect to the plurality of substrate support elements between a processing position, in which each substrate lift element of the plurality of substrate lift elements is disposed below a corresponding one of the plurality of substrate support elements and a transfer position, in which each substrate lift element of the plurality of substrate lift elements is disposed above the corresponding one of the plurality of substrate support elements.

4.	(Currently Amended)	The substrate support of claim 1, 

5.	(Currently Amended)	The substrate support of claim 1, wherein: 



6.	(Previously Presented)	The substrate support of claim 1, wherein the pair of fingers are disposed on opposite ends of the body. 

7.	(Currently Amended)	A substrate support for supporting a plurality of substrates, comprising:
a lift base having a ring shape;
a plurality of substrate lift members coupled to the lift base;
a support base having a ring shape disposed between the lift base and the plurality of substrate lift members and movable with respect to the lift base; and
a plurality of substrate support members coupled to the support base via one or more support arms configured to support a plurality of substrates in a vertically spaced apart relation, wherein the one or more support arms extend from the support base to a lower surface of an uppermost one of the plurality of substrate support members wherein the one or more support arms are disposed radially inward of an outer surface of the plurality of substrate support members,
wherein the plurality of substrate lift members interface with the plurality of substrate support members to selectively raise or lower substrates off of or onto respective substrate support members, and wherein the lift base includes one or more guide pins that interface with the support base to selectively align the lift base with the support base.

8.	(Withdrawn – Currently Amended)	The substrate support of claim 7, 



one or more openings formed through the lift base; and
one or more corresponding strike surfaces of the support base disposed over the one or more openings.

10.	(Original)	The substrate support of claim 7, further comprising:
one or more support guides disposed along the substrate support members along a diameter equal to or slightly greater than a given diameter of a substrate to be supported.

11.	(Currently Amended)	The substrate support of claim 7, wherein an outer diameter of the support base is less than an outer diameter of the plurality of substrate support members. 

12.	(Original)	A substrate processing system, comprising:
a process chamber having an interior volume; 
the substrate support of claim 7 disposed in the interior volume; 
a selectively sealable opening formed in a wall of the process chamber; and
an actuator coupled to the lift base to control a position thereof in at least a processing position and a transfer position.

13.	(Previously Presented)	The substrate processing system of claim 12, wherein the process chamber includes a heat source and is configured as a degas chamber for degassing substrates.

14.	(Original)	The substrate processing system of claim 12, further comprising:
a second selectively sealable opening formed in a wall of the process chamber.

15.	(Withdrawn)	The substrate processing system of claim 12, wherein the substrate support further comprises:
one or more openings formed through the lift base; and
one or more corresponding strike surfaces of the support base disposed over the one or more openings; and 

one or more posts disposed in a fixed position below the substrate support and positioned to extend through the one or more openings of the lift base and to contact the one or more corresponding strike surfaces of the support base when the substrate support is in the processing position.

16.	(Original)	The substrate processing system of claim 12, wherein the support base is coupled to a second actuator to control a position thereof in at least a processing position and a transfer position.

17.	(Currently Amended)	A substrate processing system, comprising:
a process chamber having an interior volume; 
a heat source coupled to the process chamber to heat the interior volume;
a substrate support disposed in the interior volume, the substrate support having a lift base coupled to a plurality of lift members via a lift arm and a support base coupled to a plurality of support members via a support arm, wherein each lift member of the plurality of lift members include two or more lift surfaces, and wherein the lift base includes one or more guide pins that interface with the support base to selectively align the lift base with the support base;
a selectively sealable opening formed in a wall of the process chamber; and
a first actuator coupled to the lift base to control a position of the plurality of lift members at least between a transfer position and a processing position; and
a second actuator coupled to the support base to control a position of the plurality of support members independent of the plurality of lift members. 

18.	(Previously Presented)	The substrate processing system of claim 17, wherein each lift arm includes spaces disposed between adjacent lift members and each lift arm includes a post disposed between a lowest lift member and the lift base. 

19.	(Original)	The substrate processing system of claim 17, wherein the lift base has a ring shape and a diameter of an inner sidewall of the lift base is greater than an outer diameter of the support base.

20.	(Original)	The substrate processing system of claim 17, wherein the lift arm is disposed radially outward of the support arm.

For the sake of completeness, this set includes claims (2, 3, 6, 9-16 and 18-20) which were not amended. Claims 8-9, 15 which were withdrawn earlier are being rejoined.


Authorization for this examiner’s amendment was given in an interview with Mr. Ronak Patel on 1/24/2022.

Allowable Subject Matter
Claims 1-20 are allowed. This includes claims 8-9, 15 which were withdrawn earlier but are now being rejoined.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7 and 17 are distinguished from nearest prior art of Bera et al in the ring shape support element with central opening and guide pins on lift base to interface with support base. This distinction in the context of other limitations makes the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716